Case 4:21-cr-10008-JEM Document 15-6 Entered on FLSD Docket 08/22/2021 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA.

United States of America

Vv

Mykhaylo Chugay Case Number: 1:21-cx-10008-Martinez/Snow

AFFIDAVIT

citizen of United States of America, with

1. lam KATE RYWA LOKSH/AS
residence address: 3229 FLAGLER AVE | KEY WES?

Driver License | 2. £O -§ 00-35- 606-0.

, Florida

2. Iam familiar with Mykhaylo Chugay since 20/2

3. I meet Mykhaylo Ke VEST

I know Mykhayloas a nice and kind person witha big heart who will support and help whenl

needit.

He is a trustworthy man of his word. Mykhaylois a peacefuland calm member of society. He

never was a threat to anyone.

Mykhaylo has beena law-obedient resident of Key West, FLwith high moral standards fora long

time and Florida is his home.
7. He isa very positive and calm person who can not harm others.
Iam sure that if he is released on bail, it will not pose any threat to our society.

Iam sure that if he is released on bail, he shall not temper with the evidence or influence

the witnesses of the prosecution and he shall abide by any condition imposed by the court

for releasing him on bail.

0B/21/202|
Ico-ter Fey Ls le-Yigo—

Scanned with CamScanner
